
	

115 S3403 IS: Clean Air Refugee Assistance Act of 2018
U.S. Senate
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3403
		IN THE SENATE OF THE UNITED STATES
		
			August 28, 2018
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To authorize transitional sheltering assistance for individuals who live in areas with unhealthy
			 air quality caused by wildfires, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Clean Air Refugee Assistance Act of 2018.
 2.AssistanceIn carrying out the Transitional Sheltering Assistance Program of the Federal Emergency Management Agency under section 403 of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b), the President may provide transitional shelter assistance to individuals living in an area where the air quality index is determined to be unhealthy for not less than 3 consecutive days as a result of a wildfire declared by the President to be a major disaster under section 401 of such Act (42 U.S.C. 5170) or declared to be a major disaster by the Governor of the State in which the individuals are located.
